C. D. San Juan. Eecobro de contribuciones.
(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
A la moción de la parte apelada solicitando la desestimación del I recurso por dilación indebida en la tramitación del mismo y por .ser frívolo, examinada la oposición de la parte apelante, no ha lugar; pero entendiendo la Corte que la vista de la apelación en su fondo no debe dilatarse por más tiempo, concede a la apelante una última prórroga que vencerá el 23 de marzo en curso para presentar su alegato y señala la vista del recurso para el seis de abril próximo a las dos de la tarde.